Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     1  Date
                               Document 395 Filed:
                                             Filed03/17/2021   Entry
                                                   03/17/21 Page 1 ofID:
                                                                      126409416




             United States Court of Appeals
                          For the First Circuit


 No. 20-2117

  IN RE: AIRES DA GRACA; CONROY LEWIS; CYRIL OKOLI; DARLIN ALBERTO
    GUILLERMO; DIMITAR DASKALOV; EDSON MARTINS; EMMANUEL LOPEZ;
    FLAVIO PRADO JUNIOR; FRED KAYITARE; GABRIEL DE LA PAZ; JOAO
                       AMADO; KEITH WILLIAMS,

                                Petitioners,

                                      v.

   STEVEN J. SOUZA, in his official capacity as Superintendent of
              the Bristol County House of Correction,

                                 Respondent,

  TAE D. JOHNSON, in his official capacity as Acting Director for
 U.S. Immigration and Customs Enforcement;* ALEJANDRO MAYORKAS, in
 his official capacity as Secretary of the Department of Homeland
   Security;** IMMIGRATION CUSTOMS ENFORCEMENT; TODD M. LYONS, in
    his official capacity as Acting Director of the Boston Field
      Office of Immigration and Customs Enforcement; THOMAS M.
   HODGSON, in his official capacity as Bristol County Sherriff,

                                Respondents.


               PETITION FOR A WRIT OF MANDAMUS TO THE
   UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS

       *Pursuant to Fed. R. App. P. 43(c)(2), Acting Director for
 U.S. Immigration and Customs Enforcement Tae D. Johnson has been
 substituted for former Senior Official Performing the Duties of
 the Director of U.S. Immigration and Customs Enforcement Matthew
 T. Albence as respondent.
        Pursuant to Fed. R. App. P. 43(c)(2), Secretary of the U.S.
       **

 Department of Homeland Security Alejandro Mayorkas has been
 substituted for former Acting Secretary of the U.S. Department of
 Homeland Security Chad F. Wolf as respondent.
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     2  Date
                               Document 395 Filed:
                                             Filed03/17/2021   Entry
                                                   03/17/21 Page 2 ofID:
                                                                      126409416




             [Hon. William G. Young, U.S. District Judge]


                                   Before

                        Lynch, Selya, and Kayatta,
                             Circuit Judges.


      Sameer Ahmed, with whom the Harvard Law School Crimmigration
 Clinic was on brief, for petitioners.
      Christina Parascandola, Senior Litigation Counsel, Office of
 Immigration Litigation, with whom Jeffrey Bossert Clark, Acting
 Assistant Attorney General, William C. Peachey, Director, Office
 of Immigration Litigation, Jeffrey S. Robins, Deputy Director,
 Office of Immigration Litigation, William C. Silvis, Assistant
 Director, Office of Immigration Litigation, Michelle M. Ramus,
 Trial Attorney, Office of Immigration Litigation, Thomas E.
 Kanwit, Assistant United States Attorney, and Michael Fitzgerald,
 Assistant United States Attorney, were on brief, for respondents.


                               March 17, 2021
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     3  Date
                               Document 395 Filed:
                                             Filed03/17/2021   Entry
                                                   03/17/21 Page 3 ofID:
                                                                      126409416



             LYNCH,    Circuit    Judge.         Petitioners     are   immigration

 detainees primarily held at the Bristol County House of Correction

 ("BCHOC").      Respondents include state correction officials and

 federal U.S. Immigration and Customs Enforcement ("ICE") officials

 who secured petitioners' detention after they were picked up,

 usually after commission of criminal felony offenses, and found

 not to be legally in the United States.            Claiming that the district

 court erred in denying their bail applications despite the ongoing

 COVID-19 pandemic, the detainees petition for a writ of mandamus.

 We deny the petition.

                      I. Facts and Procedural History

             Petitioners are class members in a habeas class action

 filed against ICE and certain government officials on March 27,

 2020.     The     habeas   petition     requested      relief   for   immigration

 detainees held at BCHOC who were "at imminent risk of contracting

 COVID-19, the lethal virus that is sweeping the globe and that

 feeds on precisely the unsafe, congregate conditions in which

 Plaintiffs are being held."           When the habeas petition was filed,

 there were approximately 148 detainees held at BCHOC.                   See Savino

 v. Souza, 453 F. Supp. 3d 441, 443 (D. Mass. 2020).

             The     habeas    petition        stated   that     the   immigration

 detention facilities were overcrowded, housed a high proportion of

 people   especially        vulnerable    to     COVID-19,     offered   detainees

 limited access to hygiene products, and did not allow for social


                                         - 3 -
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     4  Date
                               Document 395 Filed:
                                             Filed03/17/2021   Entry
                                                   03/17/21 Page 4 ofID:
                                                                      126409416



 distancing.         It    alleged   that   the    defendants    violated      the

 petitioners' Fifth Amendment rights to due process by exposing

 them to an "imminent risk of physical, emotional and mental harm"

 and violated § 504 of the Rehabilitation Act,                  see    29 U.S.C.

 § 794(a),     by     exposing   petitioners       with   underlying     medical

 conditions to COVID-19 and thus preventing them from participating

 in the removal process by reason of their disability.                Among other

 things,   the      habeas   petition   sought    immediate   release     of   the

 petitioners to the population at large or "placement in community-

 based alternatives to detention."              Petitioners also moved for a

 temporary restraining order and class certification.

             On April 2, 2020, the district court held a hearing,

 grouped detainees into five subclasses based on their criminal

 histories and medical conditions, and provisionally certified

 these subclasses.         See Savino, 453 F. Supp. 3d at 448 & n.8.           The

 next day, it held another hearing at which it requested that the

 parties submit a list of fifty detainees applying for bail by April

 4, 2020, and a list of ten bail applications per day starting on

 April 7, 2020.           The parties did not agree on a list of fifty

 detainees by April 4, 2020, so the court created its own list and

 set hearing dates beginning on April 7, 2020.

             On April 8, 2020, the district court issued a memorandum

 and order holding that the petitioners had standing to bring their

 claims and certified the petitioners' proposed class of "[a]ll


                                        - 4 -
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     5  Date
                               Document 395 Filed:
                                             Filed03/17/2021   Entry
                                                   03/17/21 Page 5 ofID:
                                                                      126409416



 civil immigration detainees who are now held . . . at [BCHOC]."1

 Id. at 454.     It said it would "follow[] the light of reason and

 the   expert   advice   of   the   [Centers   for   Disease   Control   and

 Prevention] in aiming to reduce the population in the detention

 facilities so that all those who remain (including staff) may be

 better protected," id. at 454, and that it would use its "inherent

 authority" to "order bail for several Detainees and to consider

 bail applications for others," id. at 453.           In considering bail

 applications, the court said it would prioritize releasing non-

 violent detainees and in fact did so.         See id. at 454.

             The district court conducted hearings on many detainees'

 bail applications throughout April.           By April 28, 2020, it had

 granted bail to forty-two detainees and denied bail to nineteen.

 By May 5, 2020, eighty-two detainees remained at BCHOC, about a

 45% reduction from the original 148 detainees.

             On May 7, 2020, the district court granted the class's

 motion for a preliminary injunction.            It ordered that no new

 immigration detainees be admitted to BCHOC, that all current

 detainees be tested for COVID-19, and that all staff who come into

 contact with BCHOC detainees also be tested.         On May 12, 2020, the



       1   The petitioners had originally proposed a broader class
 encompassing "[a]ll civil immigration detainees who are now or
 will be held" at BCHOC.    Savino, 453 F. Supp. 3d at 448.    The
 district court "certif[ied] the general class as proposed by the
 Detainees, albeit excluding those not yet in custody." Id.


                                    - 5 -
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     6  Date
                               Document 395 Filed:
                                             Filed03/17/2021   Entry
                                                   03/17/21 Page 6 ofID:
                                                                      126409416



 court issued a memorandum of decision providing its reasoning for

 its issuance of the preliminary injunction.          See Savino v. Souza,

 459 F. Supp. 3d 317, 320-21 (D. Mass. 2020).

             On November 5, 2020, the class moved for reconsideration

 of the court's denial of bail to some of the petitioners.               The

 district court denied this motion on December 18, 2020.

             The five remaining detainees who continue to pursue a

 writ of mandamus before this court -- Aires Da Graca, Flavio Prado

 Junior, Conroy Lewis, Joao Amado, and Fred Kayitare -- filed their

 petition on November 25, 2020.2      They had been denied bail in April

 2020.3     The district court did not explicitly state reasons for

 denying bail to these detainees, but all of them have criminal

 histories showing that they were convicted of committing violent

 crimes.4


       2   In parallel with this mandamus petition, the petitioners
 also filed a notice of appeal.         The two proceedings were
 consolidated in this court for oral argument. Their appeal will
 be disposed of in a separate and subsequent opinion.
       3   There were originally twelve petitioners for a writ of
 mandamus. Seven are no longer in immigration detention and the
 petition before us is moot as to them. Prado is no longer at BCHOC
 but is detained at another facility in Massachusetts.
       4   Da Graca has been convicted of carjacking, domestic
 violence offenses, drug possession, and trespassing. Prado has an
 outstanding arrest warrant in Brazil, where he was convicted of
 rape. He had escaped from Brazilian prison before coming to the
 United States. An immigration judge rejected his claim that his
 rape conviction was tainted and found that he was a danger to the
 community.   Lewis has been convicted of carrying a dangerous
 weapon, reckless endangerment, criminal trespass, and possession
 with intent to sell a controlled substance. Among other things,


                                    - 6 -
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     7  Date
                               Document 395 Filed:
                                             Filed03/17/2021   Entry
                                                   03/17/21 Page 7 ofID:
                                                                      126409416



                                 II. Analysis

               The All Writs Act allows federal courts to "issue all

 writs   necessary    or     appropriate     in    aid   of    their       respective

 jurisdictions and agreeable to the usages and principles of law."

 28   U.S.C.    § 1651(a).      The   writ    of    mandamus     has       "stringent

 requirements," In re Tsarnaev, 780 F.3d 14, 16 (1st Cir. 2015),

 and is "generally thought an inappropriate prism through which to

 inspect exercises of judicial discretion," id. at 18 (quoting In

 re Bushkin Assocs., Inc., 864 F.2d 241, 245 (1st Cir. 1989)).

 "'[O]nly      exceptional    circumstances        amounting    to     a     judicial

 "usurpation of power,"' or a 'clear abuse of discretion,' 'will

 justify the invocation of this extraordinary remedy.'"                     Cheney v.

 U.S. Dist. Ct. for D.C., 542 U.S. 367, 380 (2004) (citations

 omitted) (first quoting Will v. United States, 389 U.S. 90, 95

 (1967); then quoting Bankers Life & Cas. Co. v. Holland, 346 U.S.

 379, 383 (1953); and then quoting Will, 389 U.S. at 95).                      Before

 mandamus can be granted, petitioners must show that there is no

 other adequate means to attain their desired relief and that they

 have a "clear and indisputable" right to issuance of the writ.

 Id. at 380-81 (quoting Kerr v. U.S. Dist. Ct. for N. Dist. of Cal.,

 426 U.S. 394, 403 (1976)); see In re Fin. Oversight & Mgmt. Bd.


 Amado has been convicted of felony armed robbery, aggravated
 assault with a firearm, felony burglary, and, most recently,
 carrying a firearm without a license. Kayitare has been convicted
 of two counts of assault and one count of unlawful sexual touching.


                                      - 7 -
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     8  Date
                               Document 395 Filed:
                                             Filed03/17/2021   Entry
                                                   03/17/21 Page 8 ofID:
                                                                      126409416



 for P.R., 985 F.3d 122, 127 (1st Cir. 2021).             Further, the court

 issuing the writ, acting within its discretion, "must be satisfied

 that the writ is appropriate under the circumstances."                Cheney,

 542 U.S. at 381.

             Mandamus comes in two varieties: supervisory mandamus

 and advisory mandamus.      In re Grand Jury Subpoena, 909 F.3d 26, 28

 (1st Cir. 2018).       The petitioners argue for both types.

 A. Supervisory Mandamus

             Supervisory mandamus "is available when 'the issuance

 (or nonissuance) of [a district court] order presents a question

 about the limits of judicial power, poses some special risk of

 irreparable harm to the [party seeking mandamus], and is palpably

 erroneous.'"    Id. (alterations in original) (quoting United States

 v. Horn, 29 F.3d 754, 769 (1st Cir. 1994)).             At least one of the

 necessary conditions for supervisory mandamus is not met here, so

 we do not discuss the others.

             Petitioners have made no showing that the district court

 "palpably"    erred.      The   harm    that   the   petitioners   originally

 complained    of   was   "unconstitutional      overcrowding"      during   the

 height of the COVID-19 pandemic.           Savino, 453 F. Supp. 3d at 447.

 Remedying overcrowding does not require releasing every detainee

 on bail.     Indeed, the court stated that "effectively minimiz[ing]

 the concentration of people in [BCHOC]" would "protect everyone

 from the impending threat of mass contagion" and therefore started


                                        - 8 -
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     9  Date
                               Document 395 Filed:
                                             Filed03/17/2021   Entry
                                                   03/17/21 Page 9 ofID:
                                                                      126409416



 granting bail to some detainees.                 Id. at 452.        It properly

 recognized that granting bail under these circumstances "requires

 individualized determinations, on an expedited basis, and . . .

 should focus first on those who are detained pretrial who have not

 been charged with committing violent crimes."               Id. at 454 (quoting

 Comm. for Pub. Counsel Servs. v. Chief Just. of Trial Ct., 142

 N.E.3d 525, 537 (Mass. 2020), aff'd as modified, 143 N.E.3d 408

 (Mass. 2020)); cf. United States v. Zimny, 857 F.3d 97, 99 (1st

 Cir. 2017) (discussing that, in the criminal context, the district

 court makes an individualized determination as to whether the

 defendant is a flight risk or danger to the community).

               The   district   court    followed     this    standard     and   the

 petitioners have not shown that the district court violated this

 standard.      Each of the petitioners here, as the district court

 knew, had committed serious, violent crimes, many of which were

 felonies.     Based on their criminal histories, it was reasonable to

 deny bail to these petitioners because they each posed dangers to

 the community and/or were flight risks.             See Savino, 453 F. Supp.

 3d at 451 ("Detainees with a serious criminal background might

 have a tougher time demonstrating that the government could 'have

 easily prevented that harm' by releasing them on bond . . . ."

 (quoting Leite v. Bergeron, 911 F.3d 47, 53 (1st Cir. 2018))).

 The   court    chose   to   grant   other      detainees    bail,   but   not   the

 petitioners remaining here, after individualized determinations as


                                        - 9 -
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     10
                               Document Date
                                        395 Filed: 03/17/2021PageEntry
                                             Filed 03/17/21       10 ofID:
                                                                        126409416



  to each bail petition.      Doing so, it succeeded in decreasing the

  population of detainees at BCHOC by about 45% by the beginning of

  May 2020, reducing the risk of any potential harm to the detainees

  remaining at BCHOC.     See id. ("[A] common question . . . is whether

  the government must modify the conditions of confinement . . . or

  . . . release a critical mass of Detainees . . . such that . . .

  those held in the facility will not face a constitutionally

  violative 'substantial risk of serious harm.'" (quoting Farmer v.

  Brennan, 511 U.S. 825, 847 (1994))).             There is no basis for

  supervisory mandamus relief.

  B. Advisory Mandamus

              Advisory mandamus is available in rare cases where the

  standard for supervisory mandamus is not met.           It is appropriate

  only where there is an unsettled issue of law "of substantial

  public importance," where the issue is "likely to recur," and where

  "deferral of review would potentially impair the opportunity for

  effective review or relief later on."        United States v. Pleau, 680

  F.3d 1, 4 (1st Cir. 2012) (en banc) (citing Horn, 29 F.3d at 769-

  70); see also In re Justs. of Superior Ct. Dep't of Mass. Trial

  Ct., 218 F.3d 11, 15 (1st Cir. 2000).          These standards were not

  met here.

              The petitioners argue that they present two unsettled

  questions of law of substantial importance warranting advisory

  mandamus: (1) whether the COVID-19 pandemic is a per se exceptional


                                    - 10 -
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     11
                               Document Date
                                        395 Filed: 03/17/2021PageEntry
                                             Filed 03/17/21       11 ofID:
                                                                        126409416



  circumstance      warranting    bail    for     all    detainees    regardless    of

  individual circumstances and (2) the bail standard applicable for

  a habeas petitioner.     Advisory mandamus is not warranted to decide

  either question.

               First, issuing a writ of advisory mandamus to determine

  whether     the    pandemic     is     an     exceptional        circumstance     is

  inappropriate because the question is a factual one, not a legal

  one.   See Sampson v. United States, 832 F.3d 37, 42 (1st Cir. 2016)

  ("We typically exercise [advisory mandamus] to settle substantial

  questions of law when doing so would give needed guidance to

  lawyers, litigants, and lower courts." (alteration in original)

  (emphasis added) (quoting Sampson v. United States, 724 F.3d 150,

  159 (1st Cir. 2013))).         Many contextual factors -- including, for

  example, rapidly evolving scientific knowledge about COVID-19 and

  how    it   spreads,   the     population       density    at    BCHOC,   and    the

  availability of treatments and vaccines for the virus -- affect

  whether     COVID-19    constitutes           an      exceptional    circumstance

  warranting bail for BCHOC detainees at any given point in time.

               Next, petitioners argue that a writ of advisory mandamus

  is necessary to clarify that "bail is appropriate either where a

  habeas petitioner has shown likelihood of success on the merits or

  where there are exceptional circumstances."                     But regardless of

  whether the district court misspoke in its articulation of the

  proper bail standard, the issue is irrelevant here for the reasons


                                         - 11 -
Case: 20-2117   Document: 65 Page:
        Case 1:20-cv-10617-WGY     12
                               Document Date
                                        395 Filed: 03/17/2021PageEntry
                                             Filed 03/17/21       12 ofID:
                                                                        126409416



  discussed earlier.      It was reasonable for the district court to

  conclude that these petitioners were unlikely to succeed on their

  habeas petitions because of their criminal histories.               And the

  court properly recognized that reducing the detainee population at

  BCHOC by granting bail to some detainees would mitigate whatever

  exceptional circumstances existed due to the COVID-19 pandemic for

  the remaining detainees.      Petitioners would not have been admitted

  to bail even under the standard they say the court should have

  used, and there is no reason to exercise our discretion to grant

  a petition for advisory mandamus here.

                               III. Conclusion

             The petition for a writ of mandamus is denied as without

  merit.




                                    - 12 -
